Case 1:18-cv-05066-NG-S.]B Document 28 Filed 04/19/19 Page 1 of 11 Page|D #: 131

UNITED STATES DISTRICT COURT OF THE
EASTERN DISTRICT OF NEW YORK

______________________________________ X
Bow & DRAPE, INC., vERIFIED ANswER To
FIRST AMENDED
Plaintiff, coMPLAINT wITH cRoss-
` ` ` " cLAIM '

- against -
Civil Action No.
TRULY COMMERCE INC. and DAY TO DAY l:lB-Cv-OBOGG-NG-SJB
IMPORTS INC.,
Defendant Demands
Defendants. Trial by Jury

______________________________________ X

Defendant TRULY COMMERCE INC., by its attorney, PILLINGER
MILLER TARALLO, LLP as and for its answer to the complaint and
as and for its cross-claims, upon information and belief, sets
forth as follows:

NATURE OF THE ACTION

1. This paragraph does not require a responsive pleading. To

the extent that the averments contained in paragraph “1”

require a responsive pleading, TRULY COMMERCE INC.

(“TRULY”) denies any and all allegations asserted against

TRULY.

THE PARTIESl JURISDICTION AND VENUE

2. Denies any knowledge or information sufficient to form a

belief as to the truth of the averments contained in

paragraph “2”.

3. Denies any knowledge or information sufficient to form a

belief as to the truth of the averments contained in

CaSe 1:18-Cv-05Q66-NG-S.]B Document 28 Filed 04/19/19 Page 2 of 11 Page|D #: 132

paragraph “3”.

4. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “4”.

5. Denies the truth of the averments contained in paragraph
“5” as it applies to defendant TRULY and respectfully
refers all issues of law to this Honorable Court.

6. This paragraph does not require a responsive pleading. To
the extent that the averments contained ill paragraph “6”
require a responsive pleading, TRULY denies knowledge and
information sufficient to form a belief as to the truth of
any and all allegations and refers all matters of law to
the Honorable Court.

JURY DEMAND

7. This paragraph does not require a responsive pleading. To
the extent that the averments contained ill paragraph “7”
require a responsive pleading, TRULY denies knowledge and
information sufficient to form a belief as to the truth of
any and all allegations and refers all matters of law to
the Honorable Court.

FACTUAL BACKGROU`N'D

8. Denies any knowledge or information sufficient to form a

belief as to the truth of the averments contained in

paragraph “8”.

Case 1:18-cv-05066-NG-S.]B Document 28 Filed 04/19/19 Page 3 of 11 Page|D #: 133

9. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “9” as it applies to defendant TRULY and refers
to the 'terms and conditions of any‘ such contract and/or
agreement as they speak for themselves.

10. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “10” and refers to the terms and conditions of
any such contract and/or agreement as they speak for
themselves.

ll. Denies the truth of the allegations contained in paragraph
“ll” but denies the truth of same as to TRULY.

12. Denies the truth of the averments contained in paragraph
“12” .

13. Denies the truth of the averments contained in paragraph
“13” .

ANSWERING THE FIRST CAUSE OF ACTION

14. Repeats, reiterates and re-alleges each and every response
heretofore made herein as and for its answer to the
allegations contained in the paragraphs of the Complaint
herein designated as: “14”.

15. Denies the truth of the averments contained in paragraph
“15” .

16. Denies the truth of the averments contained in paragraph

Case 1:18-cv-05066-NG-S.]B Document 28 Filed 04/19/19 Page 4 of 11 Page|D #: 134

“16”.

l7. Denies the truth of the averments contained in paragraph
“17” .

18. Denies the truth of the averments contained in paragraph
“18”.

.A.NSWERING THE SECOND CAUSE OF ACTION

19. Repeats, reiterates and re-alleges each and every response
heretofore made herein as and for its answer to the
allegations contained in the paragraphs of the Complaint
herein designated as: “19”.

20. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “20” but denies the truth of same as to TRULY.

21. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “21” but denies the truth of same as to TRULY.

22. Denies any knowledge or information sufficient to form a
belief as to the truth of the averments contained in
paragraph “22” but denies the truth of same as to TRULY.

23. Denies any' knowledge or information. sufficient to fornl a
belief as to the truth of the averments contained in
paragraph “23" but denies the truth of same as to TRULY.

24. Denies any' knowledge or information sufficient to forn\ a

belief as to the truth of the averments contained in

Case 1:18-cv-05066-NG-S.]B Document 28 Filed 04/19/19 Page 5 of 11 Page|D #: 135

paragraph “24” but denies the truth of same as to TRULY.

25. Denies the truth of the averments contained in paragraph
“25” .

ANSWERING THE THIRD CAUSE OF ACTION

26. Repeats, reiterates and re-alleges each and every response
heretofore made herein as and for its answer to the
allegations contained. in the paragraphs of the Complaint
herein designated as: “26”.

27. Denies the truth of the averments contained in paragraph
“2'7” .

28. Denies the truth of the averments contained in paragraph
“28”.

AS A.ND FOR .A FIRST AFFIRMATIVE DEFENSE:

29. That plaintiff’s claim against this answering defendant
are, or may be, barred by the affirmative defense of
waiver, estoppel, ratification and/or laches.

AS FOR A SECOND AFFIRMA'I‘IVE DEFENSE:

30. That the within. Complaint fails to state a claim and/or
cause of action upon which relief can be granted to
plaintiff.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE:

31. That plaintiff failed to comply with the conditions

preceding and/or failed to otherwise comply with the terms

of the contract by and between the parties herein.

Case 1:18-cv-05066-NG-S.]B Document 28 Filed 04/19/19 Page 6 of 11 Page|D #: 136

AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:

32. That plaintiff’s claims are barred by the doctrine of
accord and satisfaction.

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:

33. That plaintiff’s claims are barred the doctrine of unclean
hands.

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE:

34. That the amount recoverable shall be diminished in the
proportion which the culpable conduct attributable to
plaintiff bears to the culpable conduct which caused the
damages, including, but not limited to, plaintiff's
contributory negligence and/or assumption of the risk.

AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE:

35. That the liability of this answering defendant is limited
by contribution of parties over which this defendant has no
control.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE:

-36. Any judgment entered in favor of plaintiff should be
reduced by the amount of any settlement, release, covenant
not to sue or covenant not to enforce a judgment or the
amount of consideration paid by any person or entity liable
to plaintiff for the damages alleged in the Complaint.

AS AND FOR A NINTH AFFIRMATIVE DEFENSE:

37. That plaintiff failed and/or refused to take reasonable

Case 1:18-cv-05066-NG-S.]B Document 28 Filed 04/19/19 Page 7 of 11 Page|D #: 137

steps to avoid, minimize and/or mitigate its damages.
AS AND ‘ FOR A CROSS-CLAIM AGAINST DEFENDANT
DAY TO DAY IMPORTS INC., ANSWERING DEFENDANT

TRULY COMMERCE INC. ALLEGES UPON INFORMATION
A.ND BELIEF AS FOLLOWS:

38. Pursuant to Plaintiff‘s Complaint Day to Day Imports
(hereinafter “Day to Day”) entered into an agreement /
contract with Bow & Drape in October in 2017 whereby Day to
Day assumed responsibility for some portion of repackaging,
distribution, and shipment services for goods.

39. Day to Day entered into an agreement with Truly Commerce
whereby Day to Day assumed responsibility for some portion
of communicating and negotiating with Bow & Drape regarding
repackaging, distribution, and shipment services for goods

40. Pursuant to their agreements Day to Day accepted
responsibility for some portion of communicating with and
taking instruction from Bow & Drape regarding receiving of
goods from manufactures used by Bow & Drape, repackaging of
the goods and distributing the goods to Bow & Drape‘s
retail customers with specific instructions by Bow & Drape.

41. Day to day failed to provide repackaging, distribution, and
shipment services for goods and per Bow & Drape’s
specifications/instructions and negligently communicated

With and carried out Bow & Drapes instructions regarding

Case 1:18-cv-O5066-NG-S.]B Document 28 Filed 04/19/19 Page 8 of 11 Page|D #: 138

receiving, repackaging and distributing the goods to Bow &
Drape's retail customers.

42. That, upon information and belief (on the authority of Dole
v. Dow Chemical, 30 N.Y.2d l43;-Rogers v. Dorchester, 32
N.Y.Zd 553; Kelly v. Diesel Construction, 35 N.Y.Zd 1), if
plaintiff sustained the damages in the manner and at the
time and place alleged, and if it is found that this
answering defendant is liable to plaintiff herein, then
upon said allegations of the Complaint and upon the
pleadings and evidence, said damages were sustained by
reason of the sole, active, and primary carelessness and/or
recklessness and/or negligence and/or affirmative acts of
omissions or commission and/or gross negligence and/or in
causing or creating the conditions complained of and/or
strict liability and/or violation of codes, statutes, rules
and/or regulations by co-defendant DAY TO DAY IMPORTS INC.

43. This answering defendant is entitled to complete common law
indemnificationq and/or to §be defended and. held. harmless
from any judgment over against co-defendant herein, for all
or part of any verdict or judgment that plaintiff may
recover against said answering defendant, and/or in the
event that judgment over is not recovered on the basis of
full common law indemnification, then this answering
defendant demands judgment over and against co-defendant

herein on the basis of an apportionment of responsibility

Case 1:18-cv-O5066-NG-S.]B Document 28 Filed 04/19/19 Page 9 of 11 Page|D #: 139

for the alleged occurrence for all or part of any judgment
or verdict that plaintiff may recover against said
answering defendant, and that all of the provisions of
limitation of liability and contribution are pleaded herein
by this cross-claiming defendant, together with costs,
disbursements and reasonable attorneys' fees.

PLEASE TAKE NOTICE that these answering defendants hereby
demand, that co-defendants serve an answer to these cross-
claims.

WHEREFORE, defendant TRULY COMMERCE INC. demands judgment
dismissing the Complaint of plaintiff and further demands that
in the event this answering defendant is found liable to
plaintiff herein, then this answering defendant have judgment
over and against the aforementioned co-defendant On the Cross~
claim for all or part of the verdict or judgment that plaintiff
may recover against TRULY COMMERCE INC., together with the costs
and disbursements of this action, plus any and all attorney's
fees.

Dated: Westchester, New York

April 19, 2019

PILLINGER MILLER TARALLO, LLP

BY= C\_%”TM\

JEFFREY T. MILLER (JTM-3179)
For the Firm

PILLINGER MILLER TARALLO, LLP
Attorneys for Defendant

Case 1:18-cv-O5066-NG-S.]B Document 28 Filed 04/19/19 Page 10 of 11 Page|D #: 140

Truly Commerce Inc
555 Taxter Road, 5th Floor
Elmsford, New York 10523
(914) 703-6300
Our File No. XL-00821/JTM
TO:
ROBINSON + COLE
Attorney for Plaintiff
Bow & Drape, Inc.
Chrysler East Building
666 Third Avenue, 20th Floor
New York, New York 10017
(212) 451-2933

BARUCH SIMCHA GOTTESMAN
185-12 Union Turnpike

Fresh Meadows, New York 11366
(718) 454-4422

Attorney for Defendant

Day to Day Imports Inc.

Case 1:18-cv-O5066-NG-S.]B Document 28 Filed 04/19/19 Page 11 of 11 Page|D #: 141

CERTIFICATE OF SERVICE

I hereby certify that a copy' of the foregoing `VERIFIED
ANSWER TO FIRST AMENDED COMPLAINT WITH CROSS-CLAIM was mailed by
first class mail, postage prepaid this April §§ , 2019, to all
counsel of record as indicated on the service list below.

(\/L/%//,,tii,_

JEFFREYVT. MILLE§°’(JTM- 8179)
For the Firm

SERVICE LIST

ROBINSON + COLE

Attorney for Plaintiff

Bow & Drape, Inc.

Chrysler East Building

666 Third Avenue, ZOW~FloOr
New York, New York 10017
(212) 451-2933

BARUCH SIMCHA GOTTESMAN
185-12 Union Turnpike

Fresh Meadows, New York 11366
(718) 454-4422

Attorney for Defendant

Day to Day Imports Inc.

